       Case 3:19-cv-01184-EMC Document 118 Filed 05/24/19 Page 1 of 6



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   KATHLEEN BOERGERS
     Supervising Deputy Attorney General
 4   ANNA RICH, State Bar No. 230195
     BRENDA AYON VERDUZCO
 5   KETAKEE R. KANE
     Deputy Attorney General
 6     1515 Clay Street, 20th Floor
       P.O. Box 70550
 7     Oakland, CA 94612-0550
       Telephone: 510-879-0296
 8     Fax: 510-622-2270
       E-mail: Anna.Rich@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by and
     through Attorney General Xavier Becerra
10
                               IN THE UNITED STATES DISTRICT COURT
11
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12

13

14

15   STATE OF CALIFORNIA, by and through                   3:19-cv-01184-EMC
     ATTORNEY GENERAL XAVIER
16   BECERRA,

17                                             Plaintiff, PLAINTIFF’S ADMINISTRATIVE
                                                          MOTION TO CONSIDER WHETHER
18                  v.                                    CASES SHOULD BE RELATED

19                                                         [N. D. CAL. CIVIL L.R. 3-12 & 7-11]
     ALEX AZAR, in his OFFICIAL
20   CAPACITY as SECRETARY of the U.S.                     Judge:        Honorable Edward M. Chen
     DEPARTMENT of HEALTH & HUMAN                          Trial Date:   None set.
21   SERVICES; U.S. DEPARTMENT of                          Action Filed: March 4, 2019
     HEALTH & HUMAN SERVICES,
22
                                           Defendants.
23

24

25

26
27

28

                Plaintiff’s Administrative Motion to Consider Whether Cases Should be Related (3:19-cv-01184-EMC)
          Case 3:19-cv-01184-EMC Document 118 Filed 05/24/19 Page 2 of 6



 1   I.      INTRODUCTION & BACKGROUND

 2           Plaintiff the State of California seeks an order to relate three cases under Civil Local Rules

 3   3-12 and 7-11 because all three cases involve identical defendants, similar claims and plaintiffs,

 4   and because failure to relate the cases may result in burdensome duplication of labor and expense

 5   and conflicting or inconsistent outcomes. In the cases, plaintiffs raise Administrative Procedure

 6   Act (APA) and constitutional challenges to two healthcare regulations promulgated by the U.S.

 7   Department of Health and Human Services (HHS) and HHS Secretary Alex M. Azar, and

 8   Defendants recognize the interplay between the two challenged rules.

 9           The first challenged rule is HHS’s Title X Final Rule, the subject of the above-captioned

10   case. The rule seeks to supplant the 2000 Title X regulations which implement Congress’

11   nondirective counseling mandate. On March 4, 2019, California filed the complaint in this case.

12   (Dkt. No. 1), and on April 26, 2019, this Court issued a preliminary injunction prohibiting

13   implementation of the new Title X Final Rule in California. Order Granting Mot. for Prelim. Inj.,

14   Dkt. No. 103.

15           The second challenged rule is the Refusal Rule, which allows healthcare providers,

16   including Title X-funded family planning providers specifically, to refuse to comply with

17   programs rules and applicable state and federal laws—including nondirective counseling

18   requirements—on the basis of religious, ethical, or other beliefs. 84 Fed. Reg. 23170, 23264 (May

19   21, 2019). In May 2019, the City and County of San Francisco and California filed suits

20   challenging the Refusal Rule. City and County of San Francisco v. Azar, et al., Case No. 3:19-cv-

21   2405 (N.D. Cal. May 2, 2019) (Declaration of Anna Rich (“Rich Decl.”), Ex. A); State of

22   California v. Azar, et al., Case No. 3:19-cv-02769 (N.D. Cal. May 21, 2019) (Rich Decl., Ex. B)

23   (collectively, the Refusal Rule cases).

24           However, there is a conflict between the Title X Final Rule and the Refusal Rule cases,

25   such that they should be related. In this case, the Court held that “nondirective counseling”

26   includes nondirective referrals to abortion providers if a client seeks such a referral. Dkt. No. 103

27   at 31-32. As such, Title X’s referral restriction violates Congress’ nondirective counseling

28   requirement. Id. Two other District Courts have also enjoined implementation of the Title X Final
                                                           1
                  Plaintiff’s Administrative Motion to Consider Whether Cases Should be Related (3:19-cv-01184-EMC)
       Case 3:19-cv-01184-EMC Document 118 Filed 05/24/19 Page 3 of 6



 1   Rule. Oregon v. Azar, 6:19-cv-00317-MC and American Medical Association v. Azar, No. 19-cv-

 2   00318-MC, 2019 WL 1897475 (D. Or. Apr. 29, 2019), appeal docketed, No. 19- 35386 (9th Cir.

 3   May 6, 2019); Washington v. Azar, No. 1:19-cv-03040-SAB and Nat’l Family Planning &

 4   Reproductive Health Ass’n v. Azar, No. 19-cv-03045, 2019 WL 1868362 (E.D. Wash. Apr. 25,

 5   2019), No. 19-cv-03045, appeal docketed, No. 19-35394 (9th Cir. May 6, 2019).

 6         But under the Refusal Rule, any Title X program can refuse to provide a referral to an

 7   abortion provider. Id. at 23181; 23190-91. In explaining the need for the Refusal Rule,

 8   Defendants assert a conflict between the 2000 Title X regulations and the Refusal Rule:

 9                  “The Department agrees that regulations finalized in 2000 governing the Title X
                     program, which in some cases required referrals, information, and counseling about
10                   abortion, conflicted with certain Federal conscience and anti-discrimination laws
                     and, consequently, with this rule.” 84 Fed. Reg. at 23190.
11                  “The published Title X final rule revised the 2000 Title X regulations to eliminate
                     that conflict and achieve consistency with Federal conscience statutes.” 84 Fed.
12                   Reg. at 23191.
                    “The Department has amended the Title X regulations to remove the requirements
13                   for abortion counseling, information, and referrals, while permitting the provision of
                     nondirective counseling on, and information about, abortion. Under the 2019 final
14                   rule governing the Title X program, the Title X regulations no longer conflict with
                     Federal conscience and antidiscrimination laws or this final rule.” 84 Fed. Reg. at
15                   23200 (emphasis added); see also id. at 23223.
                    “Regardless, as the Department recognized in the 2008 Rule, a Federal regulatory
16                   requirement that a Title X applicant, grantee, program, or clinic – a recipient of
                     Federal funds in carrying out a HHS program –provide abortion counseling,
17                   information, and referrals cannot be enforced against such entities whose refusal to
                     do so is protected by applicable Federal conscience and related nondiscrimination
18                   statutes.” 84 Fed. Reg. at 23201. (emphasis added).
19         Defendants assert that both the Title X Final Rule and the Refusal Rule are companion

20   regulations necessary to comply with federal conscience laws. 84 Fed. Reg. at 23190-91, 23200-
21   01. Defendants also filed a notice in this case stating that the Refusal Rule had been issued and

22   would soon be published in the Federal Register. Dkt. No. 104 (May 2, 2019). Defendants added

23   that they “d[id] not believe that the new [Refusal] rule conflicts with the [Title X] preliminary

24   injunction.” Id.

25         Due to the common and overlapping issues, a failure to relate these three cases may result

26   in inconsistent outcomes and in the burdensome duplication of labor and expense addressing
27   related issues. Therefore, California respectfully requests that the Court relate the cases.

28
                                                            2
                   Plaintiff’s Administrative Motion to Consider Whether Cases Should be Related (3:19-cv-01184-EMC)
       Case 3:19-cv-01184-EMC Document 118 Filed 05/24/19 Page 4 of 6



 1   II.   ARGUMENT

 2         The State of California moves pursuant to Local Rule 3-12 for a determination that the Title

 3   X case is “related” to the Refusal Rule case. Under Rule 3-12, actions are related when:

 4         (1) The actions concern substantially the same parties, property, transaction, or event; and

 5         (2) It appears likely that there will be an unduly burdensome duplication of labor and

 6   expense or conflicting results if the cases are conducted before different judges.

 7         The Title X case and the Refusal Rule cases should be related because they involve the

 8   same Defendants, similar plaintiffs and claims, and relation will promote judicial economy and

 9   avoid inconsistent rulings. First, the cases involve the same or similar parties. The Defendants are

10   the same, California is a plaintiff in two of the three cases, and San Francisco is a sub-recipient of

11   federal funds granted to California. Second, the Refusal Rule cases and the Title X case concern

12   substantially similar claims and subject matter. The cases challenge HHS regulations under the

13   APA and the Constitution, and in all three cases, plaintiffs assert that the rule impedes access to

14   healthcare in violation of Section 1554 of the ACA.

15         Because of the similarity of issues and claims, relation is necessary to minimize the risk of

16   conflicting results. Here, Defendants assert that the 2000 Title X regulations conflict with the

17   Refusal Rule. 84 Fed. Reg. at 23190. The 2000 Title X regulations—and Congress—require that

18   Title X programs provide nondirective counseling, which includes referrals to abortion providers

19   if the patient wishes. See 2019 Continuing Appropriations Act, Pub. L. No. 115-245, Div. B., Tit.

20   II, 132 Stat. 2981, 3070-71 (2018) (requiring that “all pregnancy counseling shall be

21   nondirective”); 42 C.F.R. § 59.5(a)(5) (2000).

22         But by promulgating the Refusal Rule, Defendants seek to broaden the scope of federal

23   conscience laws to permit any healthcare entity or individual to refuse to provide referrals to

24   abortion providers. Here, conduct protected under the Refusal Rule includes “assist[ing] in the

25   performance of” any abortion, which, under the Refusal Rule, is defined as including “counseling,

26   referral, training, or otherwise making arrangements for the procedure or a part of a health

27   service program or research activity.” 84 Fed. Reg. at 23263 (emphasis added). Under the Refusal

28   Rule’s broad new definition of “discrimination,” Title X funding may be extended to entities that
                                                         3
                Plaintiff’s Administrative Motion to Consider Whether Cases Should be Related (3:19-cv-01184-EMC)
       Case 3:19-cv-01184-EMC Document 118 Filed 05/24/19 Page 5 of 6



 1   refuse to provide nondirective counseling. Id. As such, the Refusal Rule cases require the Court to

 2   construe the scope of conscience protection laws in light of federal law that applies to the Title X

 3   regulations. And the Title X case requires the Court to construe the scope of conscience

 4   protections, a process which the Court has already begun. See Dkt. 103 at 62.

 5         Without relation, there is a risk of inconsistent rulings that may result in confusion as to

 6   which rules apply to Title X programs. There is also possibility that without relation, Defendants

 7   may use the Refusal Rule as an end-run around the Court’s April 26 Preliminary Injunction,

 8   which preserved the status quo—including longstanding Title X regulations which require Title X

 9   grant recipients to provide neutral, factual counseling to pregnant clients regarding their full range

10   of options—pending resolution of the merits of California’s cases. Relation will ensure that the

11   Court can provide consistent enforcement of its orders.

12         Finally, if the cases are related, only one judge and chambers staff will be burdened with

13   overlapping fact-finding, including details about the specific healthcare programs at issue and

14   facts relating to the harm that will be caused by the two Final Rules. This will conserve judicial

15   resources and ensure that the same court is able to monitor the interplay between the rules and

16   any relief afforded by the Court.

17   III. CONCLUSION
18         Plaintiff respectfully requests that this Court relate State of California v. Azar, et al., Case

19   No. 19-cv-01184-EDL, City and County of San Francisco v. Azar, et al., Case No. 3:19-cv-2405,

20   and State of California v. Azar, et al., Case No. 3:19-cv-02769.
21

22

23

24

25

26
27

28
                                                         4
                Plaintiff’s Administrative Motion to Consider Whether Cases Should be Related (3:19-cv-01184-EMC)
      Case 3:19-cv-01184-EMC Document 118 Filed 05/24/19 Page 6 of 6



 1   Dated: May 24, 2019                                     Respectfully Submitted,

 2                                                           XAVIER BECERRA
                                                             Attorney General of California
 3                                                           KATHLEEN BOERGERS
                                                             Supervising Deputy Attorney General
 4
                                                             /s/Anna Rich
 5                                                           ANNA RICH
                                                             Deputy Attorney General
 6                                                           Attorneys for Plaintiff State of California, by
                                                             and through Attorney General Xavier
 7                                                           Becerra

 8   OK2019600558/91118122.docx

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
               Plaintiff’s Administrative Motion to Consider Whether Cases Should be Related (3:19-cv-01184-EMC)
